Gunby, J.
There is no rule of law, reason or courtesy, that requires a lawyer to render professional services for another lawyer for nothing; he is entitled to the same fees for work done for a lawyer as for any other client.
2. The privilege given attorneys-at-law on judgments obtained by them under R. S. 128 (Act June 9th, 1868), does not apply to judgments obtained in the United States Circuit Court. A privilege eneutnbers the thing on which it rests and may embarrass its ownership. State legislatures can pass no law affecting the rights in or the enforcement of judgments in Federal Courts.